Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed on 3/14/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “wherein orthographic projections of the lattice points on the light emitting surface” is unclear language, because it does not have antecedent basis to the previous part of the claim. The lattice points are initially claimed to be located on the lattice surface. Then later on in the claim, the limitation of “wherein orthographic projections of the lattice points on the light emitting surface” is confusing regarding the lattice points disposed on the light emitting surface. Appropriate correction is needed. For purposes of examination, the limitation is considered as “wherein orthographic projections of the lattice points on the lattice surface”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (CN 105372740, English Translation)
Regarding claim 1, Guo teaches a light guide plate (Fig.1-4), comprising: a light guide plate substrate 2 provided with a light emitting surface 23 and a lattice surface 24 arranged oppositely; a plurality of prisms (microprisms 23a,23b) located on the light emitting surface; and a plurality of lattice points 24a (spherical bumps 24a)  located on the lattice surface, wherein orthographic projections of the lattice points on the lattice surface (-- light emitting surface - -, see the 112 rejection above) and an orthographic projection of at least one of the prisms on the light emitting surface are overlapped; a maximum width of any one of the lattice points is less than 1.5 times a span of any ones of the prisms, and the maximum width is greater than 0.5 time the span; (Guo teaches the spherical bump 24a diameter R of the spherical bumps 24a is 180-200 microns and the span of the U-shaped groove of prism is 57.5 to 425.5 microns for values selected in the ranges of Guo, also see claims in Guo wherein a value selected from the range of values in Guo for the width and span of the prisms and the bumps, fulfill the relationship as claimed) and the span is equal to a length of a bottom edge close to the light guide plate substrate, of a main section of any one of the prisms; the lattice points are convex elements protruding from a surface, on a side of the lattice surface, of the light guide plate substrate, and the prisms are recessed on a surface, on a side of the light emitting surface, of the light guide plate substrate, (- - -or the lattice points are concave elements being recessed on a surface, on a side of the lattice surface side, of the light guide plate substrate - -); the lattice surface is opposite to the light emitting surface, the prisms are recessed on a surface, on a side of the light emitting surface, of the light guide plate substrate; wherein the plurality of lattice points are arranged in an array; and any one of the prisms corresponds to a row or a column of the lattice points (Fig.3 and 4).  
Regarding claim 10, Guo teaches a backlight module, comprising: the light guide plate (see display device in Guo).
Regarding claim 15, Guo teaches a display device, comprising: the backlight module (see display device in Guo).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guo
Regarding claim 3, Guo teaches a light guide plate, wherein the prisms are triangular prisms, and lengths of other two sides of the triangular prisms except bottom edges are equal to each other but does not teach the maximum width satisfies following relational expression: 
    PNG
    media_image1.png
    17
    236
    media_image1.png
    Greyscale
 D represents the maximum width; H represents a height corresponding to the bottom edge, and a represents a base angle in the main section. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve the width such that the maximum width satisfies following relational expression: H/tan a<D<3H/tanα, wherein D represents the maximum width; H represents a height corresponding to the bottom edge, by routine experimentation, since , where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art in order to prevent uneven brightness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and further in view of Kamada (US 20140313772 A1)
Regarding claim 11, Guo teaches a light source 1 located on a side surface of the light guide plate, but does not teach a reflection plate located on a side of the lattice surface of the light guide plate.  
However, it is well known in the art to use a reflection plate at the bottom of the light guide as disclosed in Kamada (reflection plate 14 in Fig.1 and [0051]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the reflection plate, as disclosed in Kamada, in the device of Guo in order to reflect the escaped light ([0051] in Kamada).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Kamada and further in view of Yamamoto (US 20080018827, cited previously)  
 	Regarding claim 12, Guo in view of Kamada teaches the invention set forth in claim 11 above, but does not teach the configuration of the frame.
Yamamoto teaches a backlight module (Fig.17), further comprising: a back plate frame 201 located on a side of the light emitting surface of the light guide plate 100, and a back plate (base of 201) located on the side of the lattice surface of the light guide plate; and an orthographic projection  of an edge (vertical side projection of 201 that covers the light guide 100), on the side of the light emitting surface of the light guide plate, of the back plate frame on the light emitting surface of the light guide plate overlaps with orthographic projections of the prisms  (this frame configuration in Fig.17 of  Yamamoto also applies to the protruding shapes of the prisms that may be formed on the upper surface of light guide plate 100, since the prisms are very small and there is adequate space above the plate 100) located on the light emitting surface of the light guide plate on the light emitting surface of the light guide plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the frame shape, as disclosed in Yamamoto, in the device of Guo in view of Kamada in order to adjust for the thermal expansion ([0070] in Yamamoto).

Regarding claim 13, Guo in view of Kamada and Yamamoto teaches a backlight module (Fig.17 in Yamamoto), wherein orthographic projections of the lattice points (this frame configuration in Fig.17 of  Yamamoto also applies to the protruding shapes of the lattice points that may be formed on the lower surface of light guide plate 100, since the lattice points are very small and there is adequate space below the plate 100) of the lattice surface on the light emitting surface of the light guide plate overlap with the orthographic projection of the edge (vertical side projection of 201 that covers the light guide 100), on the side of the light emitting surface of the light guide plate, of the back plate frame on the light emitting surface of the light guide plate (the same reason to combine art as in claim 12 applies).

Regarding claim 14, Guo in view of Kamada and Yamamoto teaches a backlight module (Fig.17 in Yamamoto), wherein orthographic projections of at least two rows of lattice points located on the lattice surface on the light emitting surface of the light guide plate overlap with the orthographic projection of the edge, on the side of the light emitting surface of the light guide plate, of the back plate frame on the light emitting surface of the light guide plate are overlapped (the portion of 201 on which 100 is located).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guo and further in view of Shinohara (US 20030058381, cited previously)   
 	Regarding claim 16, Guo teaches the invention set forth in claim 15 above, but does not teach the display panel located on the side of the light emitting surface of the light guide plate.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reverse the position of the light guide such that the display panel is located on the side of the light emitting surface of the light guide plate. , as disclosed in Shinohara (see reflection type display panel in Fig.9 wherein the display panel 42 is in the bottom side of the light source), in the device of Guo in order to achieve high contrast  ([0128] in Shinohara). 
 
Response to Arguments
The arguments filed on 3/14/22 is acknowledged. Applicant has argued that “As described in paragraph [0087] of Ishikawa, diffusion patterns 46 (lattice points) are arranged at the light exit surface 44 of the light guide plate main body 41 (referring to Fig. 10), and the deflection pattern 47 (prisms) is formed at the lower surface of the low refraction index layer 39 (opposite to the light exit surface 44, referring to Fig. 10). However, the lattice points of the present application are arranged on a surface (lattice surface) opposite to the light exit surface, and the prisms are arranged on the light exit surface, which are totally contrary to the arrangements of lattice points 46 and prisms 47 in the Ishikawa.  The arguments are not found to be persuasive because the claims included that lattice points on the light emitting surface as well, (see in claim 1, “wherein orthographic projections of the lattice points on the light emitting surface”).
Therefore a 112 rejection has been made because the claim is drawn to the lattice points on the light emitting surface, that does not have antecedent basis to the previous/initial part of the claim. Appropriate correction is needed.
The claims are hereby moot in light of new grounds of rejection for the amended claim wherein Guo teaches a wide range of dimensions that fulfill the relationships of width and span as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875